Leave to appeal prior to decision by the Court of Appeals considered November 21, 1974, on application of plaintiffs-appellants, and it appearing to this Court that the cases of Beverly Lambert v Esker Calhoun (Docket No. 55,165) and Raymond Yelder v Glen Stevens (Docket No. 55,388) are presently pending on appeal before this Court and that the decision in those cases may be decisive of an issue raised in the present application for leave to appeal, it is ordered that the present application for leave to appeal prior to decision by the Court of Appeals be held in abeyance pending decision in Lambert v Calhoun and Yelder v Stevens.
Court of Appeals Nos. 20,185, 20,186.